UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4397


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS VEGA, a/k/a Misa, a/k/a Misael Mendez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-12)


Submitted:   July 14, 2010                 Decided:    July 27, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Mackenzie, BARRETT & MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.   James Chris Leventis, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Mark C. Moore, Stanley Duane
Ragsdale, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlos       Vega       appeals      his    240       month    sentence      imposed

upon his guilty plea to conspiracy to distribute and possess

with intent to distribute five kilograms or more of cocaine,

fifty    grams        or    more        of    cocaine       base,       and    a     quantity      of

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 841(b)(1)(D) (2006) (Count 1), and possession with intent to

distribute and distribution of marijuana, in violation of 21

U.S.C.       §§     841(a)(1)          and    841(b)(1)(D)            (Count       43).      Vega’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

on appeal, but contending the district court erred in enhancing

Vega’s sentence pursuant to 21 U.S.C § 851 (2006), in violation

of    Vega’s        Sixth   Amendment             right    to    a    jury     trial.        Though

informed of his right to do so, Vega has not filed a pro se

supplemental brief, and the Government has declined to file a

brief.       We affirm.

               We     review       a    sentence          for    reasonableness           under   an

abuse-of-discretion standard.                       Gall v. United States, 552 U.S.

38,     50    (2007).          When          determining         whether       a     sentence     is

reasonable, the district court’s legal conclusions are reviewed

de novo, while factual findings are reviewed for clear error.

United       States    v.    Allen,          491   F.3d     178,      193    (4th    Cir.    2007).

“Other       than    the    fact       of     a    prior    conviction,         any       fact   that

                                                    2
increases       the   penalty     for      a       crime     beyond      the    prescribed

statutory minimum must be submitted to a jury and proved beyond

a reasonable doubt.”          Apprendi v. New Jersey, 530 U.S. 466, 490

(1967).      However, in compliance with Apprendi, judges may find

facts    increasing     the     mandatory          minimum    sentence         faced    by   a

defendant, so long as the sentence remains below the statutory

maximum.     See Harris v. United States, 536 U.S. 545, 565 (2002).

After reviewing the record, we find that the district court did

not err in enhancing Vega’s sentence due to Vega’s prior felony

drug conviction.

             We have reviewed the record in accordance with Anders,

and   find    that    there     are   no       meritorious        issues       for   appeal.

Accordingly, we affirm the judgment of the district court.                              This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.      If    the     client       requests       that   a     petition      be

filed,    but    counsel     believes      that       such    a    petition       would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.                      We dispense with oral

argument because the facts and legal contentions are adequately

expressed in the materials before the court, and argument would

not aid the decisional process.

                                                                                     AFFIRMED

                                               3